Citation Nr: 1531386	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to August 25, 2012, and an evaluation in excess of 30 percent since August 25, 2012 for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied granting a compensable evaluation for the Veteran's service-connected bilateral hearing loss.  The Veteran appeals for a higher evaluation.

During the pendency of the appeal, the RO issued a February 2013 rating decision granting an increased evaluation of 30 percent for bilateral hearing loss effective August 25, 2012.  The Veteran continues to appeal for a higher evaluation for his bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In his November 2010 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.






FINDINGS OF FACT

1.  Prior to January 28, 2010, the Veteran has, at worst, Level II in the right ear and Level III in the left ear.  

2.  As of January 28, 2010, the Veteran's bilateral hearing loss can be factually ascertained to have increased in severity.  

3.  As of January 28, 2010, the Veteran has, at worst, Level VI in the right ear and Level VI in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 2010, the criteria for a compensable evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2.  As of January 28, 2010, the criteria for a 30 percent evaluation, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in an April 2009 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in April 2009 and August 2012.




For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran currently has a noncompensable evaluation for his bilateral hearing loss prior to August 25, 2012 under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As of August 25, 2012, the Veteran has a 30 percent evaluation for his bilateral hearing loss. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Veteran is seeking a higher evaluation for his bilateral hearing loss, which he believes is worse than his currently assigned evaluations reflect.  

The Veteran underwent a VA audiological examination in April 2009.  The results of puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 40, 45, 65, and 70 dB, respectively, for an average over the four frequencies of interest of 55 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 40, 55, 70, and 70 dB, respectively, for an average over the four frequencies of interest of 59 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 84 percent in the right ear and 86 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the April 2009 measurements result in assignment of Roman Numeral II in the right ear and Roman Numeral III in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The Veteran submitted the results of a January 2010 VA audiologic assessment.  The VA examiner noted that the Veteran complained of gradual bilateral hearing loss.  Puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 75, and 75 dB, respectively, for an average over the four frequencies of interest of 68.75 dB.  In the left ear, the results of puretone threshold testing were at 1000, 2000, 3000, and 4000 Hz of 50, 70, 75, and 80 dB, respectively, for an average over the four frequencies of interest of 68.75 dB.  While speech recognition testing was undertaken, it was not performed under the Maryland CNC as required by VA regulations.  Therefore, the January 2010 VA audiologic assessment is deficient.  

At an August 2012 VA audiological examination, the Veteran's puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 65, 75, 80, and 85 dB, respectively, for an average over the four frequencies of interest of 76.25 dB.  Test results of puretone thresholds in the left ear were at 1000, 2000, 3000, and 4000 Hz of 60, 70, 75, and 85 dB for an average over the four frequencies of interest of 72.5 dB.  The results show that the Veteran has exceptional hearing loss in his right and left ears as contemplated in 38 C.F.R. § 4.86.  

The August 2012 measurement results for the right ear show that application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral V and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VI.  For the left ear, application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral III and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VI.  As the Table VIa results reflect higher Roman Numerals for the right and left ears, those results will be used for the purpose of determining a disability evaluation.  A 30 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  



In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the April 2009 VA examiner found that the Veteran's hearing loss made it difficult to hear normal conversational speech and in the presence of background noise.  The August 2012 VA examiner found that without his hearing aids, the Veteran was unable to hear anything, and even with his hearing aids, he continued to miss speech.  In addition, the Veteran had to turn up the volume on the television and have people yell to communicate.  

As stated above, the April 2009 objective test results show that the Veteran's bilateral hearing loss is noncompensable.  Additionally, the objective findings of the August 2012 VA audiological examination establishes that the Veteran's bilateral hearing loss increased since the April 2009 Va examination and warrants a 30 percent evaluation, but no higher, upon application of the rating criteria.  In view of the deficient VA audiological evaluation in January 2010, the unresolved question before the Board is whether the increase in hearing loss may be established prior to the August 2012 VA audiological examination.  For the reasons set forth below, the Board finds that the evidence demonstrates that the Veteran's bilateral hearing loss, which is currently evaluated as 30 percent disabling as of August 25, 2012, actually increased in severity as early as January 28, 2010 (the date of his VA audiologic assessment).  Although the January 2010 VA audiologic assessment is deficient because it did not include authorized word recognition testing, it reflects that the Veteran's bilateral hearing loss, in pure tone thresholds, was worse prior to August 25, 2012.  

In a recent decision, the Court of Appeals for Veterans Claims held in Swain v. McDonald, 27 Vet. App. 219 (2015), that 38 C.F.R. § 4.85 did not govern effective dates and that the effective date for an increased rating for hearing loss is the date on which the increase in hearing loss can be ascertained.  For effective dates to be governed by criteria other than 38 C.F.R. § 3.400 (2014), such must be specifically noted by statute or regulation.  Id. at 223-24.  In this case, the Board finds that the results of January 2010 puretone thresholds document that the Veteran's hearing had significantly worsened since his April 2009 VA audiological examination.  Consequently, and upon resolution of all reasonable doubt in the Veteran's favor, Board finds that the earliest date on which the increase in the Veteran's bilateral hearing loss can be ascertained to have occurred is the date of the Veteran's January 28, 2010 VA audiologic assessment, but no earlier.  There is no evidence of record from which an earlier date can be factually ascertained by the Board.

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his current noncompensable and 30 percent evaluations reflect and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degrees of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In sum, the Veteran's bilateral hearing loss warrants a noncompensable evaluation prior to January 28, 2010; and resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to a 30 percent evaluation as of January 28, 2010.  

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity, difficulty hearing normal conversational speech and difficulty hearing speech with background noise.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment contemplated in the rating schedule. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Prior to January 28, 2010, entitlement to a compensable evaluation for bilateral hearing loss is denied.  

As of January 28, 2010, entitlement to a 30 percent evaluation for bilateral hearing loss is granted.  

From August 25, 2012, entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


